Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
The amendments to the claims filed 12/06/2019 were received and have been entered. Claims 1-2, 4-6, 8-10, 12, 15, 17, 20-24, 26-27, 32 and 34 have been amended. Claims 3, 7, 11, 13-14, 16, 18-19, 25, 28-31, 33 and 35-36 have been canceled. Therefore, claims 1-2, 4-6, 8-10, 12, 15, 17, 20-24, 26-27, 32 and 34 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 12, 15, 17, 20-24, 26-27, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited claim limitation “redirection module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2, 4-6, 8-10, 12, 15, 17, 20-24, 26 also are rejected under 35 USC 112(f) as directed to the same inherent indefinite subject matter which is depended on the independent claim 1 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 15, 20, 22, 23, 26-27, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scallie et al. US 2002/0154214.
Regarding claim 1, Scallie teaches a computer system (a standard computer system PC, see Fig 1A, ¶41) comprising: an operating system having a display subsystem (window operating system and API drivers 12, a display card 14 and a pseudo driver system, see Fig 1A, ¶22), the display subsystem comprising a display interface (a pseudo API interface 20, see ¶22. The pseudo driver software architecture allows interfacing of VR input and output devices to a 3D game application without its source code. Pseudo drivers are drivers or applications that lie between the game application and the actual legitimate video, sound, input or output driver. The VR system wraps existing applications with a series of pseudo drivers. See ¶63) for receiving display information (3D game data, see Fig 1A, ¶23) from applications (game software (10), see Fig 1A, ¶23), and adapted to generate a display output (R\L image output, ¶23) based on the display information (the 3D game data, see Scallie Fig 1A, ¶23); and 
a redirection module configured to: intercept calls from an application to the display interface; and responsive to the intercepted calls, transmit the display output generated by the application to a connected display device (The API function calls intercepted and re-directed to the Pseudo API Drivers (20) result in the intercepted 3D game data output being processed to the R\L image data that can be viewed on an attached display device (26), see ¶24 and Fig 1A), bypassing at least part of the display subsystem (The Pseudo API then either executes calls, or issues subcalls to the original APIs which are set up to be running in the background, for the usual rendering functions, then passes the rendered data to the Pseudo Driver matched to the type of 3D display unit used in the VR system. The Pseudo Driver generates the card-independent R\L stereoscopic image signals which are passed as inputs to the 3D display unit (26). See Scallie ¶44. Thus, the API function calls intercepted and re-directed to the Pseudo API Drivers (20) bypass the API driver (12). See Scallie ¶24 and Fig 1A).

Regarding claim 2, Scallie teaches the system according to claim 1, wherein the redirection module is further configured to bypass at least one of the display interface, a window manager of the display subsystem. (Fig 1A shows the Pseudo API Drivers (20) bypass the API (application programming interface) 12, the drivers 12 and the display card 14).

Regarding claim 4, Scallie teaches the system according to claim 1, wherein the redirection module is further configured to provide the display output to a display driver, the display driver configured to transmit the display output to the connected display device. (The Pseudo API Drivers 20 provide 3D game data output to pseudo API drivers 20 and transmit the 3D game data to the display device 26, see Scallie ¶24 and Fig 1A).

Regarding claim 5, Scallie teaches the system according to claim 1, wherein the redirection module is further configured to intercept a call referencing a display buffer, and to cause data from the display buffer to be output to the connected display device. (FIG. 4B shows the DirectX game run in pseudo wrapper mode for a 3D display. Source code for a Pseudo DirectX wrapper was written, and stored in the C: Windows\System directory. See Scallie ¶57).

Regarding claim 6, Scallie teaches the system according to claim 1, wherein the redirection module implements at least a part of a display API provided by the display interface, the redirection module comprising an API shim for the display interface.
(The Pseudo API Drivers 20 include API and the pseudo API drivers 20 inherently interpreted an API shim, see Scallie ¶23).

(The game run in conventional PC-based mode initializes with an API call for the OpenGL dynamic link library, called "openg132.dll". See Scallie ¶46).

Regarding claim 15, Scallie teaches the system according to claim 1, wherein the system is further connectable to a second display device (a second display device 16, see Scallie Fig 1A), the system arranged to provide output to the second display device via the display subsystem (14, see Fig 1A) and/or display interface (12, see Fig 1A), without redirection by the redirection module (the pseudo API driver 20); wherein the redirection module is configured to redirect display output from the application and not to redirect display output associated with one or more other applications. (In a conventional mode (dashed arrows), the 3D game data (series of polygons making up image objects to appear in scenes, and light, shading, and color data) are output with API function calls to conventional API drivers 12, which render the 3D game data into display image data that are fed to a graphics display card 14 and result in a 2D image displayed on a 2D display monitor 16. See Scallie ¶22 and Fig 1A).

Regarding claim 20, Scallie teaches the system according to claim 15, wherein output to the second display device (the second display device 26, see Scallie Fig 1A) occurs via one or more of: the display interface (a pseudo API 20, see Scallie Fig 1A); a window manager and/or desktop compositor associated with the operating system; or a graphics driver (a driver 20, see Scallie Fig 1A) associated with a graphics controller of the system, the graphics driver comprising a Windows Display Driver Model, WDDM, driver. (Most new 3D display technology can be hooked up to games running on standard Intel-based PCs with the Microsoft WindowsTM operating system. See ¶41; Source code for a Pseudo Glide2x.dll wrapper was written, and stored in the C: \Windows\System directory. The Pseudo Glide wrapper exports the same rendering functions as the real Glide2x.dll. From the outside, the two.dlls are indistinguishable. As a result, when a Glide game such as Unreal Tournament is run, it loads the Pseudo Glide2x.dll from the C: \Windows\System directory. See Scallie ¶49).

Regarding claim 22, Scallie teaches the system according to claim 1, further comprising the application, the application adapted to generate display output for supply to the display interface, the application not specifically adapted to use the redirection module. (Running the application software in its normal mode to generate 3D application data output which is normally to be sent to an application programming interface (API) driver for the 2D screen display. See ¶10; Video games are written using one of several common Application Programming Interfaces (API) for handling the rendering and display functions of the game. In a conventional mode (dashed arrows), the 3D game data (series of polygons making up image objects to appear in scenes, and light, shading, and color data) are output with API function calls to conventional API drivers 12, which render the 3D game data into display image data that are fed to a graphics display card 14 and result in a 2D image displayed on a 2D display monitor 16. See Scallie ¶22).

Regarding claim 23, Scallie teaches the system according to claim 1, wherein the output to the connected display device comprises output only from the application, in non-windowed and/or full-screen mode. (Full screen mode, see Scallie appendix C).

Regarding claim 26, Scallie teaches the system according to claim 1, wherein the connected display device comprises a virtual reality display device or an augmented reality display device or headset. (Fig. 1A shows a virtual reality display device 26, see Scallie ¶21).

Regarding claim 27, Scallie teaches a method of generating display output on a display device connected to a computer device, the method comprising, at a redirection module: intercepting calls from an application running on the computer device, the calls intended for a display interface provided by an operating system of the computer device; and responsive to the intercepted calls, transmitting display output generated by the application to the connected display device; wherein the transmitting bypasses at least part of a display subsystem of the operating system. (In this method, a "Pseudo API" is named and substituted for the usual original API for which the game issues the display function calls. That is, the Pseudo API assumes the identity of the usual API's .dll that the game is looking for. This substitution is done at the installation level for the VR system by storing the Pseudo API in the System directory in place of the original API. When the game executes function calls for the API, the Pseudo API is called and intercepts the 3D game data. The data stream between the game and the rendering API consists of thousands of vertices, polygons, and texture data per frame. The Pseudo API then either executes calls, or issues subcalls to the original APIs which are set up to be running in the background, for the usual rendering functions, then passes the rendered data to the Pseudo Driver matched to the type of 3D display unit (26) used in the VR system. The Pseudo Driver generates the card-independent R\L stereoscopic image signals which are passed as inputs to the 3D display unit. See Scallie ¶44.
Thus, the API function calls intercepted and re-directed to the Pseudo API Drivers (20) bypass the API driver (12), see Scallie ¶24 and Fig 1A).

Regarding claim 32, Scallie teaches the method according to claim 27, comprising installing and/or loading the redirection module, as a library implementing an API shim for a display library of the operating system. (This substitution is done at the installation level for the VR system by storing the Pseudo API in the System directory in place of the original API. When the game executes function calls for the API, the Pseudo API is called and intercepts the 3D game data. See ¶44. Typical graphics API's have some 400 functions that the game program can call to render 3D polygonal scenes. These functions, generally speaking, have names like LoadTexture, SetTexture, RenderPolygons, Display Image, etc. All of the API's functions are held in a dynamic link library (dll). The API's .dll is stored in the computer's C:\Windows\System directory. Depending on which API format it is written for, a game will automatically load the appropriate .dll stored in the System directory, and the functions contained within are used to render the game's 3D world map to the 2D screen. See Scallie ¶42).

Regarding claim 34, Scallie teaches a computer readable medium comprising software code adapted, when executed on a data processing apparatus, to provide a display redirection module for use in a computer system having a display subsystem, the display subsystem comprising a display interface for receiving display information from applications, and adapted to generate display output based on the display information; the display redirection module configured to: intercept calls from an application to the display interface; and responsive to the intercepted calls, transmit display output generated by the application to a connected display device, bypassing at least part of the display subsystem. (The software and data are stored in a disk drive C. See ¶46-¶56. In this method, a "Pseudo API" is named and substituted for the usual original API for which the game issues the display function calls. That is, the Pseudo API assumes the identity of the usual API's .dll that the game is looking for. This substitution is done at the installation level for the VR system by storing the Pseudo API in the System directory in place of the original API. When the game executes function calls for the API, the Pseudo API is called and intercepts the 3D game data. The data stream between the game and the rendering API consists of thousands of vertices, polygons, and texture data per frame. The Pseudo API then either executes calls, or issues subcalls to the original APIs which are set up to be running in the background, for the usual rendering functions, then passes the rendered data to the Pseudo Driver matched to the type of 3D display unit (26) used in the VR system. The Pseudo Driver generates the card-independent R\L stereoscopic image signals which are passed as inputs to the 3D display unit. See Scallie ¶44. Thus, the API function calls intercepted and re-directed to the Pseudo API Drivers (20) bypass the API driver (12). See Scallie ¶24 and Fig 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scallie as applied to claim 1 above, and further in view of Gemignani, Jr. US 10,348,867.
Regarding claim 9, Scallie fails to teach wherein the redirection module is arranged to run in one or both of: a user space, or a kernel space of the operating system. 
Gemignani teaches allocating a control page, which is concurrently mapped in both user space and kernel space, including user-mode component 120 and kernel mode component 130. User-mode component 120 is configured to execute user-mode 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Gemignani in the method of Scallie. The motivation for doing so would improve the performance of an application, without incurring excessive CPU overhead associated with system calls. See Gemignani Col. 2, ll. 9-21.

Regarding claim 10, Scallie fails to teach wherein the redirection module comprises a first component adapted to run in user space and interface with the application and/or a user-mode part of the display subsystem, and a second component adapted to run in kernel space and interface with a kernel-mode part of the display subsystem of the operating system, wherein the first and second components are arranged to corporate to acquire display information output by the application and generate output on the connected display device based on the acquired display information.
Gemignani teaches allocating a control page, which is concurrently mapped in both user space and kernel space including user-mode component 120 and kernel mode component 130. User-mode component 120 can be configured to execute user-mode applications via user space 210, e.g., a non-protected, non-fault tolerant, etc. portion of a memory. In this regard, the user-mode applications can interface with kernel component 130 of kernel space 220. See Gemignani Fig 2 and Col. 5, ll. 5-11. Gemignani 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Gemignani in the method of Scallie. The motivation for doing so would improve the performance of an application, without incurring excessive CPU overhead associated with system calls. See Gemignani Col. 2, ll. 9-21.

Regarding claim 12, Scallie fails to teach wherein the connected display device is connected over a general-purpose data transmission medium comprising a universal serial bus (USB) connection, and/or wherein the display driver comprises or is associated with a wrapper component for enabling transmission of a display signal via a general-purpose data transmission medium. 
Gemignani teaches a universal serial bus (USB) port is used to provide input to computer 1112 and to output information from computer 1112 to an output device 1140. Output adapter 1142 is provided to illustrate that there are some output devices 1140, like display devices. See Gemignani Col. 16, ll. 60-64.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Gemignani in the method of Scallie. The motivation for doing so would improve the performance of an application, without .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scallie as applied to claim 1 above, and further in view of Dai et al. US 7,176,848.
Regarding claim 17, Scallie fails to teach the system according to claim 15, adapted to update display output provided to the connected display device at a first refresh rate and to update display output provided to the second display device at a second refresh rate different from the first refresh rate; the display driver updates surfaces to both the master and slave controllers; wherein the first refresh rate is at least one of: higher than the second refresh rate; independent of synchronization signal used to synchronize updates to the second display device; or based on a software clock associated with the display driver for the connected display device.
Dai teaches method of synchronizing images on multiple display devices with different refresh rates; the monitor with the fastest refresh, controller 162 is selected as the master display controller. The refresh rate of the monitor with the fastest refresh is less than twice as fast as the refresh rate of the other monitor. A vertical synchronization indicator (VSYNC) from the master controller is provided to the display driver 134. The vertical synchronization indicator can be an interrupt that is recognized by the display driver 134, or a value stored at a predefined memory location that is polled by the display driver 134 to determine if the offset registers 163 and 166 need to be updated. The other display controller, controller 165, is referred to as a slave display controller. 
The display driver updates surfaces to both the master and slave controllers. The application can use this method to synchronize its operation on the surfaces. In 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Dai in the method of Scallie. The motivation for doing so would no screen tearing will occur when the application has a limited number of surfaces at its disposal. See Dai Col. 7, ll. 8-12.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scallie as applied to claim 1 above, and further in view of Hanggie et al. US 2005/0088452.
Regarding claim 21, Scallie fail to teach the system according to claim 15, wherein the output to the second display device comprises an operating system desktop image composited by a window manager/desktop compositor comprising one or more windows associated with one or more applications.
	Hanggie teaches the second display device 197 comprises operating system 134, compositing desktop window manager 190, one or more windows associated with one or more applications software 191. See Hanggie Abstract, Fig 1A, B and ¶42-¶43. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Hanggie in the method of Scallie. The motivation for doing so would allow dynamic window architectures support legacy 

Regarding claim 24, Scallie fails to teach wherein the redirection module is arranged to update a display at the connected display device in dependence on a rate at which the application provides updated display information to the redirection module. 
Hanggie teaches a Subsystem Programming Interface 190b, through which the Legacy Windowing Graphics Subsystem 192 sends update notifications for changes affecting the redirected graphics output of individual windows. See Hanggie ¶43.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching disclosed by Hanggie in the method of Scallie. The motivation for doing so would allow dynamic window architectures support legacy applications so that legacy applications also work in the dynamic architectural model. See Hanggie ¶13.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 21, 2021